Name: Commission Regulation (EEC) No 637/87 of 2 March 1987 on the supply of milled long grain rice to the league of Red Cross societies (LRCs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 3 . 87 Official Journal of the European Communities No L 61 /7 COMMISSION REGULATION (EEC) No 637/87 of 2 March 1987 on the supply of milled long grain rice to the League of Red Cross Societies (LRCS) as food aid limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1449/86 (3), and in particular Article 25 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to LRCS, the Commission allocated to the latter organization 3 300 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article -2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 March 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 166, 25. 6 . 1976, p. 1 . O OJ No L 133, 21 . 5 . 1986, p. 1 . (4) OJ No L 192, 26 . 7 . 1980, p. 11 . V) OJ No L 371 , 31 . 12 . 1985 , p. 1 . No L 61 /8 Official Journal of the European Communities 4. 3 . 87 ANNEX 1 . Programme : 1986  Operation No 89/87 f1 ) 2. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, BP 372, CH-1211 GenÃ ¨ve 19 (telex : 22555 LRCS CH) 3 . Place or country of destination : Mauritania 4. Product to be mobilized : wholly-milled long grain rice (non-parboiled) 5 . Total quantity : 1 139 tonnes (3 300 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 ,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags (in 20-foot containers) :  quality of the bags : new jute sacks, minimum weight 600 grams  net weight of the bags : 50 kilograms  on the sacks shall be printed a red crescent 1 5 cm high with the points facing to the right as well as the following (in letters at least 5 cm high) : 'ACTION N0 89/87 / RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Nouakchott 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 16 March 1987 16 . Shipment period : 1 to 30 April 1987 17 . Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments , as well as the details of period, rate and other circumstances concerning shipment. 4 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Mauritania : llot V, Lot No 24, PO Box 213 , Nouakchott, Tel . 527 24/527 32, Telex 549 DELEG MTN - NOUAKCHOTT. (') The operation number is to be quoted in all correspondence .